
	

115 S2007 IS: Upward Mobility Enhancement Act
U.S. Senate
2017-10-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 2007
		IN THE SENATE OF THE UNITED STATES
		
			October 25, 2017
			Mr. Flake (for himself and Ms. Cortez Masto) introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to increase the exclusion for educational assistance
			 programs.
	
	
 1.Short titleThis Act may be cited as the Upward Mobility Enhancement Act. 2.Increase in exclusion for educational assistance programs (a)In generalParagraph (2) of section 127(a) of the Internal Revenue Code of 1986 is amended to read as follows:
				
					(2)Maximum exclusion
 (A)In generalThis section shall apply only to the first $11,500 of educational assistance furnished to an individual during a calendar year.
 (B)Inflation adjustmentIn the case of any calendar year after 2017, the $11,500 amount in subparagraph (A) shall be increased by an amount equal to—
 (i)such dollar amount, multiplied by (ii)the cost-of-living adjustment determined under section 1(f)(3) for the calendar year in which such taxable year begins by substituting calendar year 2016 for calendar year 1992 in subparagraph (B) thereof.
							If any increase determined under this subparagraph is not a multiple of $50, such increase shall be
			 rounded to the next lowest multiple of $50..
 (b)Effective dateThe amendment made by this section shall apply to taxable years beginning after December 31, 2016.  